Exhibit 10.40

SECOND AMENDMENT TO THE
EQUITY RESIDENTIAL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
The undersigned, does hereby approve, for and on behalf of Equity Residential
(the "Company"), the following amendments to the Equity Residential Supplemental
Executive Retirement Plan (the “SERP”):
Premises


a.    The Company maintains the SERP.


b.    Section 10.1 of the SERP provides that the SERP may be amended in the sole
discretion of the Company.


c.    The Company wishes to amend the SERP to clarify the employees who are
eligible for the SERP.


Amendment


Section 2.5 of the Equity Residential Supplemental Executive Retirement Plan is
amended, effective December 1, 2013, to add the following at the end of the
existing Section:
"Notwithstanding the foregoing, an employee shall not be considered an Eligible
Employee if such employee is employed in a property level position or a
corporate position below the management level."
The foregoing actions are taken with the understanding that such actions are
consistent with the intentions of the Company.




Date: November 30th, 2013
/s/ Catherine Carraway________  
Catherine Carraway, First Vice President
HR Operations




